Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 12 April 1821
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Apr. 12. 21.
Our mail of yesterday evening brought me your favor of the 3d and I this day write to Majr Gibbons to have the cases of wine delivered to Capt Bernard Peyton my correspondent there, and I write to Capt Peyton to remit you immediately the 17 D. 05   as noted for duties & expence which you have been so kind as to advance for me. for this act of kindness as well as for your other attentions to this business accept my grateful thanks and the assurances of my great esteem & respect.Th: Jefferson